Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/21/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that St. Pierre is not therefore a monolithic car seat. However, the claim does not require a monolithic car seat. It requires a car shell for in infant seat (preamble). St. Pierre clearly discloses car shell, 10, 11 for an infant seat,
Furthermore, applicant argues that St. Pierre discloses a carrier/seat combination in which the carrier "can be used in conjunction with a mating car seat" (col. 2, lines 47-51) therefore not a monolithic car seat.
However, the examiner respectfully disagrees. St. Pierre clearly discloses in figure 7 that the car shell can be carrier by itself. 
Applicant further argues that the construction of St Pierre is merely a perimeter frame and is not therefore a shell formed of carbon fiber having a concave surface shaped to support an infant.
However, the claim language does not prevent the frame to be a shell. Moreover, the combination 10 and 11 creates a shell. The surface 11 can be seen to be concave in the figures as well. Therefore, St. Pierre discloses the shell having   concave surface to support an infant. 
Regarding Renault et al., applicant argues that Renault et al. is non-analogous art and vehicle seats are not per se suitable for infants.
However, the examiner respectfully disagrees. Renault et al. and St. Pierre are both classified in cpc B60N2. Therefore, they are analogous. Furthermore, Renault et al. is introduced to disclose reinforcing carbon with plastic which will not affect the main scope of St. Pierre in any form. 
Applicant also argues Renault et al. disclose carbon fiber reinforcement members reinforcing a plastic seat shell, and not a carbon fiber seat shell reinforced by plastic reinforcement members.
However, the examiner disagrees. The final product will still have carbon fiber and plastic and will perform similarly. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to reduce cost, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Furthermore, the process of which product is reinforced is also not patentably distinct in a product claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. MPEP 2113
Applicants further argues that the metal plates 13 of Renault et al. seem to be essential to the function of the invention of Renault et al. 
Renault et al. was not introduce to use metal in the St. Pierre. Renault et al. was introduced only to teach plastic in the carbon without changing the shape or structure of St. Pierre.
Lastly, Applicants note that the shell/seat of Renault et al. does not have reinforcement members located on a concave surface of the structure, nor is a portion of the concave surface shaped to support an infant.
St. Pierre already discloses a concave surface 11. Renault et al. was introduced to reinforce the concave surface with plastic. 
All dependent claims stand rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hiruta et al. (US 2006/0097562).
Regarding claims 1, 2, 4-7, Hiruta et al. disclose a one piece shell 2 for an infant seat comprising a carbon fiber structure having a concave surface reinforced by one or more reinforcing members of a material other than carbon fiber (para 0020 discloses carbon fiber reinforced plastic. It is inherent that plastic and carbon material are present through the body 2), wherein the one or more reinforcing members is located on the concave surface of the structure at reinforcement positions of the carbon fiber structure, at least a portion of the concave surface being shaped to support an infant, and wherein the structure and the one or more reinforcing members are fixed to each other so as to prevent relative movement between them in use, in which the one or more reinforcing members are made of plastic, wherein the carbon fiber structure includes a carbon fiber shell portion shaped to support at least the back of an infant in use, wherein a remainder of the shell not shaped to support an infant is formed by the reinforcing members, wherein the carbon fiber shell portion is shaped to support the back and legs of an infant in a seated or lying position, wherein the one or more reinforcing members at least partially forms the shell shaped to accommodate an infant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Pierre in view of Renault et al. (9,505,328).
Regarding claim 1, St. Pierre discloses a one piece (the shell 10 and 11 is one piece) shell for an infant seat comprising a carbon fiber structure 10, 11 having a concave surface, at least a portion of the concave surface being shaped to support an infant.
Renault et al. disclose a seat having carbon fiber 12 reinforced by one or more reinforcing members of a material 9 (plastic) other than carbon fiber wherein the one or more reinforcing members is located on the concave surface of the structure at reinforcement positions of the carbon fiber structure, and wherein the structure and the one or more reinforcing members are fixed to each other so as to prevent relative movement between them in use.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Renault et al. and use a reinforcement plastic with the carbon fiber in the invention of St. Pierre because it is lightweight, strong and durable. 
Regarding claim 2, St. Pierre as modified further discloses one or more reinforcing members are made of plastic.
Regarding claim 4, St. Pierre further discloses the carbon fiber structure includes a carbon fiber shell portion shaped to support at least the back of an infant in use.
Regarding claim 5, St. Pierre as modified further discloses the remainder of the shell is formed by the reinforcing members.
Regarding claim 6, St. Pierre further disclose the carbon fiber shell portion is shaped to support the back and legs of an infant in a seated or lying position.
Regarding claim 7, St. Pierre as modified further disclose the one or more reinforcing members at least partially forms the shell shaped to accommodate an infant.
Regarding claims 8 and 9, Renault et al. further disclose the reinforcing members are overmolded onto the carbon fiber structure, comprising one or more metal inserts 13 inserted into the overmolded material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Renault et al. and use overmold because it is simple and efficient method. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Renault et al. and use metal insert in the invention of St. Pierre in order to provide rigidity with low cost. 
Regarding claim 17, St. Pierre has no limitations that prevents from using a maximum thickness of the carbon fiber structure is 2 mm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching and use any thickness as desired to, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, St. Pierre as modified discloses the one or more reinforcing members (9 in Renault et al.) extends the outer dimensions of the carbon fiber structure.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Pierre in view of Renault et al. as applied to claim 1 above and further in view of Delaney et al. (4,936,628).
Regarding claim 10, Delaney et al. disclose structure has one or more edges, further comprising one or more edge protection members 15 concealing at least part of the one or more edges, the edge protection members are made of plastic.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Delaney et al. and use plastic edge members in the invention of St. Pierre because in order to provide protection with low cost.
Regarding claim 12, St. Pierre discloses the overmolded method. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use to overmold one or more edge protection members onto the carbon fiber structure because it is durable and inexpensive.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. Pierre in view of Renault et al. as applied to claim 1 above and further in view of LaMair (5,540,365).
Regarding claims 13-15, LaMair discloses one or more structures of said material other than carbon fiber for receiving a handle 23, wherein said one or more handle-receiving structures comprise a guidance channel for a sliding handle, wherein said one or more handle-receiving structures define an axis for a pivotable handle.
Regarding claim 16, St. Pierre discloses the overmolded method. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use to overmold one or more edge protection members onto the carbon fiber structure because it is durable and inexpensive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636